


Exhibit 10.1






April 30, 2015


MICREL, INCORPORATED
2180 Fortune Drive
San Jose, CA 95131


Re: Extension of Credit Facilities


Dear Mr. Raymond D. Zinn and Mr. Robert E. DeBarr:


This letter will confirm that the expiration date of the credit facilities
evidenced by that certain Credit Agreement dated May 7, 2009, as amended (the
“Credit Agreement”) between Bank of the West, a California banking corporation
(the “Bank”) and MICREL, INCORPORATED (the “Borrower”) is extended to July 31,
2015. All other terms and conditions of the Credit Agreement will remain
unchanged.


Neither this extension or any subsequent discussions or negotiations between the
Bank and you shall be construed as any commitment by the Bank to further extend
the maturity date provided for herein.


The undersigned acknowledges the extension of the Credit Agreement on the above
stated terms and, in consideration thereof, represents and warrants to the Bank
that:


1.
Each and all of the representations and warranties contained in the Credit
Agreement are true and correct as if made as of the date of this letter.



2.
No event has occurred and is continuing or would result from this Amendment
which constitutes an Event of Default (as defined in the Credit Agreement) under
the Credit Agreement, or would constitute an Event of Default but for the
requirement that notice be given or time elapse or both.



After acknowledging below, please return this letter to Helen Huang via email
using the following email address Helen.Huang@bankofthewest.com with originals
to follow.

1

--------------------------------------------------------------------------------






Bank of the West
a California banking corporation
 
 
By:
/s/ Helen Huang
 
Helen Huang, Vice President





Borrower:
 
MICREL, INCORPORATED
 
 
BY:
/s/ Ray Zinn
 
Raymond D. Zinn, President & CEO
 
 
BY:
/s/ Robert E. DeBarr
 
Robert E. DeBarr, CFO
 
 
 
 








2